Judgment and order affirmed, with costs. All concur, except Harris, J., who dissents and votes for reversal and reinstatement of the verdict on the ground that there was a fair question of fact as to whether ice existed on the step for a sufficient length of time to create liability on the part of defendant. (The judgment dismisses plaintiff’s complaint on a reserved decision of a motion to dismiss in an icy sidewalk case. The order sets aside the verdict of the jury in favor of plaintiff for $3,500 and granted defendant’s motion for a nonsuit and a directed verdict.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCum, JJ.